Exhibit 10.3

 

This Agreement (“Agreement”) concerning a sublease of commercial property is
made by and between Human BioMolecular Research Institute (“HBRI”), a Washington
501(c)3 non-profit corporation located at 5310 Eastgate Mall San Diego, CA 92121
and Regen Biopharma, Inc., a Nevada corporation located at 4700 Spring Street,
St. 304 hereinafter referred to as CC, subleasor at HBRI (“the Parties”). In
consideration of the mutual promises herein and for other consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1.Premises, Rent, and Terms



 

HBRI shall sublease to CC approximately 199.5 square feet of HBRI leased
premises at 5310 Eastgate Mall, San Diego, CA 92121, as depicted in Appendix A
attached hereto and incorporated herein (including lab space, hood space and PCR
hood), on the terms and conditions set forth in this Agreement. The term of the
sublease shall be from March 9, 2015 to September 8, 2015 (a period of 6 months)
and will automatically renew thereafter for the same 6 month term unless written
notice is received within 60 days prior to renewal. HBRI shall review the
sublease agreement periodically and at least annually and have the right to
modestly change the terms for good reason; including but not limited to an
increase in scope, space, personnel, and usage by CC. An annual cost of living
increase of 5% will be implemented each year. Either party may terminate this
Agreement upon giving the other party ninety days' written notice.

 

CC shall pay HBRI $400 on the 1st day of each calendar month of the term. A
refundable deposit of $4000 will be due before taking possession of the lab
space and shall be refunded to CC no less than thirty days upon the termination
of this Agreement provided that CC has substantially complied with its
obligations hereunder. Total monthly fees are due by the 1st (first) of each
month, regardless of whether or not an invoice is received. If payment is not
received by the 10th (tenth) of each month a late fee of $25 will be assessed
and the unpaid balance will begin to accrue interest at 10.0% APR compounded
monthly from the original due date (the first of the month) until the entire
amount owed is paid. HBRI reserves the right to review the payment for services
and request additional reasonable reimbursement for reasonable additional costs
for time and materials if the payment for service is less than the amount of
service provided.

 

In consideration of the rent payable under this Agreement, CC shall receive use
of the premises described above and the privileges and services described herein
in conformance with the signed Research Agreement (Appendix E). The Research
Agreement is an inextricable portion of this Agreement. CC shall be entitled to
the benefit of services and utilities received by HBRI as part of its lease to
the subleased premises, including electricity, heating, and janitorial services,
and shall further be entitled to use of HBRI washroom/sterilizing facilities,
prep room, and mutually agreed equipment and facilities, as listed in Appendix
B. HBRI personnel who operate and maintain such equipment and services shall
provide reasonable assistance to CC in connection with such use. CC shall
provide for their company’s own phone, fax, internet, and printing/copying
services and installation.

 

Any services, materials, and time above and beyond the standard performance of
this agreement will be charged separately by HBRI at an hourly rate of $50/hr.

 

CC shall adhere to all statutory, regulatory, permitting and other San Diego
County, State and Federal legal requirements with respect to its activities, and
to safe laboratory practices, including without limitation all HBRI procedures
concerning chemical, radioisotope, biohazards, and safety regulations. HBRI
shall provide CC with copies of HBRI procedures manuals that relate to its
facility and health and safety procedures, with which CC shall comply.

 

Each party shall defend, indemnify, and hold the other harmless from any and all
claims, losses, damages, liabilities, and causes of action, including without
limitation the payment of reasonable attorneys’ fees and expert witnesses’ fees,
which such party may incur in connection with any act or omission by the other
party in performance of this Agreement or the other party’s use of the subleased
premises. In the case of any disagreement that results in legal action, the
prevailing Party shall have legal fees paid by the non-prevailing party.

 

CC shall not be entitled to use of HBRI mail, fax, and general administration.

 

This sublease is not transferable and shall not be further subleased.

 

2.Compliance with and Remedies under HBRI Lease

 

CC shall comply with all terms of tenancy set forth in the HBRI lease to the
premises at 5310 Eastgate Mall, San Diego, CA 92121 (the “HBRI Lease”),
including without limitation Landlord’s Rules and Regulations set forth in
Appendix C thereof, with the sole exception of HBRI’s obligation to pay rent
under the HBRI Lease. The HBRI Lease is attached hereto and incorporated herein
as Appendix C. HBRI shall be entitled to enforce the terms of the HBRI Lease
against CC and to obtain remedies with respect to CC as if HBRI were the
“Landlord” in such HBRI Lease.

 

3.Insurance

 

CC shall maintain comprehensive liability insurance with limits of $2 million
per occurrence, at a minimum, throughout the Term and for a reasonable period
thereafter. At the time of signing this Agreement, CC shall provide HBRI with a
copy of its insurance policy showing that CC carries sufficient comprehensive
liability insurance to satisfy the terms of Section 12 of the HBRI Lease (i.e.,
$2,000,000/occurrence coverage policy). In no event shall CC occupy the
subleased premises until it has provided a copy of such an insurance policy to
HBRI. CC shall provide proof of workers compensation before use of the
laboratory facilities. CC shall provide HBRI with prompt written notice of any
material change, cancellation or expiration of the above-required insurance.

 

4.Notices.

 

Any notice required or given by either party hereunder shall be in writing and
shall be deemed given on the date received if delivered personally or by
facsimile, one (1) day after prepaid deposit with any nationally recognized
overnight delivery service, or three (3) days after the date postmarked, if sent
postage prepaid by registered or certified mail, return receipt requested, to
the following addresses and facsimile numbers:

 

(a) Notices to HBRI should be directed to:

 

Rebekah Handley, COO

Human BioMolecular Research Institute

5310 Eastgate Mall

San Diego, CA 92121

 

(b) Notices to CC should be directed to:

 

David Koos

Regen Bipharma, inc.

Chairman and CEO

4700 Spring Street

Suite 304

La Mesa CA 91941

 

5.Miscellaneous.

 

a.CC shall notify HBRI in advance of any nonstandard hazardous chemical or
biological materials (as per San Diego Uniform Fire and County Health Codes)
that CC intends to store or use on the subleased premises, to ensure that HBRI’s
licenses are adhered to and the subleased premises can safely accommodate the
materials.

 

b.Each party will be responsible for its own business operations. Any costs
related to CC with respect to this sublease and any costs related to HBRI with
respect to CC’s new sub tenancy, shall be the responsibility of the individual
parties except as otherwise expressly agreed hereunder.

 

c.Each party agrees to keep confidential all intellectual property and other
confidential or proprietary information of the other party in conformance with
the signed Non-Disclosure Agreement (Appendix D). CC will not compete with HBRI
for personnel. CC will not hire HBRI employees within 3 years of the termination
of this contract.

 

d.At the termination of this sublease, CC will return the subleased premises to
a condition of reasonable cleanliness acceptable to HBRI, except to the extent
the parties may determine by mutual written agreement. In particular, and
without limiting the foregoing, CC will arrange for all CC’s hazardous waste, in
excess of the reasonable accumulation periodically disposed, to be removed from
the premises using approved contractors, all at CC’s sole expense. If the
subleased premises require unreasonable or excessive decontamination of
radioisotopes, chemicals, infectious agents, or for any other cause, HBRI will
arrange for such decontamination and CC will reimburse HBRI fully for any such
costs.

 

e.This agreement comprises the full agreement of HBRI and CC with regard to the
rental of space. Any amendments to and extensions of this Agreement shall be in
writing and executed by both parties. Subject to the limitations set forth
herein, this Agreement shall be binding upon and shall inure to the benefit of
the parties and their respective successors and assigns.

 

f.Failure of either party to insist upon the strict performance of any provision
of this Agreement or to exercise any option, right, remedy, or power continued
in this Agreement shall not constitute a waiver or relinquishment thereof for
the future. All rights and remedies of either party shall be cumulative and no
right or remedy shall be exclusive of any other right or remedy. In case any one
or more of the provisions contained in this Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. If, moreover, any one
or more of the provisions contained in this Agreement shall for any reason be
held to be excessively broad as to duration, geographical scope, activity or
subject, it shall be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

 

g.This Agreement will be governed and construed in accordance with the laws of
the State of California as applied to transactions taking place wholly within
California between California residents. HBRI hereby expressly consents to the
personal jurisdiction of the state and federal courts located in San Diego
County, California for any lawsuit filed there against HBRI by CC or CC by HBRI
arising from or related to this Agreement.

 

h.This Agreement shall be available for review by HBRI’s landlord as specified
in Section 15 of the HBRI Lease.

 

i.HBRI is not in default on any conditions of the HBRI Lease.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below,

 



Regen Biopharma, Inc.   HUMAN BIOMOLECULAR RESEARCH INSTITUTE       By/s/ David
Koos   By/s/ John R. Cashman David Koos   John R. Cashman, Ph.D. Title: Chairman
and CEO   Title: Director Date: March 20, 2015   Date: March 20, 2015

 

 

 



Appendix A

 

DESIGNATED LEASED SPACE - FLOOR PLAN

 

 



Appendix B

HBRI EQUIPMENT, FACILITIES AND SERVICES

 

Centrifugation Equipment

Normal removal of a reasonable amount of hazardous waste

Cell culture hoods, room and incubators will be shared use with priority use to
HBRI

Animal Facilities utilizing HBRI IUCAC and approved protocols (animals costs and
a per cage day fee and IACUC charges to be negotiated)

Radioactivity License, including a reasonable amount as determined by HBRI of
radioactive materials. All radioactive material will be ordered by the
facilities manager or his representative and CC shall pay for their share.

Minus 80 and Minus 20 Freezer space

Refrigerator space

Balances

Chemical Storage and Safety

Autoclave

Deionized Water

Milli Q System (ultra-pure water)

Shipping/Receiving Room

Benchtop Centrifuge

Analytical room UV-vis Spectrometer

Dark Room (no photography)

pH meter

 

 

Other:

Parking

Janitorial Services

Miscellaneous Supplies (toilet paper, paper towels, hand soap, glassware wash
soap, bottled drinking water).

 

 



Appendix C

LANDLORD RULES

 

See HBRI-Dittmann Lease Agreement Attached

 

 




Appendix D

Non-Disclosure Agreement

 

See Executed Non-Disclosure Agreement Attached.

 

 




Appendix E

HBRI Research Agreement

 

See Executed Research Agreement Attached.